Case 1:20-cr-00171-TNM Document 20 Filed 04/28/21 Page 1of1
CO 526 Rev, 5/2018

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

VS. Criminal Case No,: 20-171 (TNM)

FRANK J. CAPORUSSO

th a

WAIVER OF TRIAL BY JURY |

With the consent of the United States Attomey and the approval of the Court, the defendant

Defendant

Det

Counsel for Defe

waives his right to trial by jury.

somes R- JAGR

Assistant United States attorney

 

Approved:

AWW edo om._ 4 frsf2

Trevor N. McFadden

 

United States District Judge

 

 
